O’Connor, J.
(dissenting). In Matter of Gordon, 385 Mass. 48, 58 (1982), a bar discipline case, the court observed, “We have given respect and close attention to the conclusions of the Board of Bar Overseers. The Board is dedicated to the public interest, as commissioned in the words of the rules of this court, and as demonstrated in the high standards of performance of the members of the Board in the several years of its existence.” The same observation appropriately may be made regarding the Board of Bar Examiners (board). For that reason alone, significant weight should be accorded to the findings and recommendation of the board in this case. In addition, significant weight should be given to the findings of the board because the board, not the court, heard the testimony and observed the witnesses at the hearing on Prager’s application. The board, “by virtue of this firsthand observation, is better able than a reviewing court to judge the relative credibilities of witnesses and to assign weight to the evidence they give.” Matter of Hiss, 368 Mass. 447, 461 (1975). Matter of Gordon, supra at 55.
In its unanimous report, the board summarized Prager’s criminal history, indictment, flight, six-months’ incarceration while awaiting extradition and trial, guilty pleas and convictions. The board reported that, on conviction, Prager “was admitted to probation for a term of five years, upon special *103conditions of probation which required him to open and operate a residential hospice care facility for AIDS sufferers in their terminal state. He was also required to make restitution to the United States for all of the substantial profits he had made from his illegal activities. In October, 1989, the United States District Judge (Gene Carter) determined after a hearing that, in spite of Prager’s performance ‘in every respect as the Court expected in attempting to bring about the opening of a hospice facility’, he was unable to accomplish it. The Court stated: ‘Indeed, it appears that his efforts in this regard have been the principal catalyst to the newly undertaken initiative to accomplish Medicare certification of AIDS patients in Maine.’ Prager subsequently provided care to 15 AIDS patients in his own home.”
The board’s report continues:
“Testimony from a referring physician, two nurses who assisted him, the stepmother of one of his patients and a letter to the board from another nurse all clearly established that Prager’s care of the patients was diligent, considerate, empathic and moving. Prager testified convincingly to the deep impression and chastening effect his experience had upon him.
“On October 10, 1993, Prager’s probation period ended. The chief probation officer of the United States District Court wrote a lengthy letter to the board commending the ‘extreme effort Prager had brought to his special conditions of probation’, and concluded: ‘Harvey Prager has complied with the sanctions imposed by our Court and redeemed his status as a responsible and highly productive citizen.’ The Assistant United States Attorney who prosecuted the case wrote a lengthy letter describing his experiences with Prager, and concluded as follows: T am convinced that the Harvey Prager of the late 1970s and early 1980s is not the Harvey Prager who now desperately wants to contribute to society. In short, I am convinced that he has regained his moral rudder and now again is on the path of being an American success story. I believe that there can be justifiable faith in the Harvey Prager who is now husband, father and care provider.’
“Prager was given permission by Judge Carter to apply for admission to the University of Maine Law School. An Admissions Committee interviewed him and made extensive inquiries which resulted in a decision to admit him. The Chairperson *104of the Admissions Committee testified before the board and recommended him. Letters were received from other faculty members and the Director of The Cumberland Legal Aid Clinic, where Prager was a student attorney providing services to indigent clients. In detailed descriptions of their experiences with Prager, they uniformly concluded with unqualified recommendations for his admission.
“Prager was selected by the Supreme Judicial Court of Maine to be one of its eleven law clerks. Justice Howard H. Dana, Jr. testified before the board to his unqualified confidence in Prager and to his opinion that he was of good moral character.
“As a result of Prager’s selection to be a law clerk in Maine, he became the subject of widespread, constant notoriety. That, in turn, generated many letters to the board in opposition to his admission. While a few writers thought that his rehabilitation should be recognized, the vast majority of correspondents bitterly complained that his crime was unforgivable, that he had been given unfairly favorable treatment by Judge Carter, that he should not be favorably considered merely because of his outstanding academic record at Bowdoin College and at law school and that his admission would do great harm to the public image of the Bar of this Commonwealth.
“While the publicity engendered opposition letters, it did not result in the presentation to us by the correspondents, or by others of any factual evidence that would seriously bring into question the validity of the observations and recommendations of the chief probation officer, the federal prosecutor, the nurses who worked with him, the law school faculty members and Justice Dana. Those recommendations were reinforced by Prager’s testimony before us.
“It is the unanimous opinion of the board of Bar Examiners that Prager has so rehabilitated himself since the time of his criminal activities thirteen years ago that he is of present good moral character. While we recognize and respect the force of the arguments presented to us that rehabilitation should not be the basis of our report, the law rightfully requires us to focus upon the question of Prager’s rehabilitation. The concept that human redemption is possible and valuable is both well established in law and premised upon longstanding, even ancient traditions. The public interest would be ill-served if we refused to recognize rehabilitation when it *105is adequately proved. Avoidance by us of making a judgment concerning rehabilitation would itself be an act which would tarnish the image of the Bar.
“We note that the law with respect to admissions to the Bar in Maine, both before and after the enactment of the ‘Prager Act’, c. 643, Second Regular Session, 1994, amending 4 M.R.S.A., § 805A, equally recognizes the central significance of the question of rehabilitation. We quote McKusick, C.J., In Re: Application of Francis M. Jackson III for Admission to the Bar of Maine, Maine Supreme Judicial Court, C.A. No. 5411 (November 22, 1977):
‘However, the true test of admission to the bar is not whether the applicant has been possessed of good moral character throughout his life, but rather whether he is now possessed of good moral character .... This view is consistent with the importance our judicial system places on the concept of rehabilitation. The court does not perceive that the public interest, which is the paramount consideration here, would be served by never allowing an applicant to adduce proof of his changed character, for to adopt that rule would be to deny any potentiality for reform of character and to discourage individuals from attempting to rehabilitate themselves. The court rejects the rule that a felony conviction bars one absolutely, i.e., regardless of rehabilitation, from the practice of law. Such is not the law of Maine or most jurisdictions.’ ”
An abundance of evidence in the form of oral testimony and written statements warranted the board’s findings. The following are but a few representative samples:
1) Michael C. Bach, M.D., reported that Prager “worked endlessly to provide optimal care for [Bach’s] patients.” He testified to arriving at Prager’s home to find him busy cleaning up a patient who had been incontinent of stool, “with gloved hands and towels and loving care.” Dr. Bach also testified, “I was able to see the hospice as it functioned on a day-to-day basis. . . . What I saw was absolutely outstanding. His care was superlative. ... I think his moral character is as high and as good as anybody else I’ve met .... I have the greatest regard for his character and I have the greatest regard for his strength of character.”
*1062) Mary H. Loving, R.N., reported that Prager’s “kindness, generosity and empathy towards the patients far exceeded what was expected.” She testified that Prager had to give medications in the middle of the night, treat a patient’s rectal sores, and care for a patient who was regularly incontinent.
3) Elizabeth S. Sterling, R.N., B.S.N., wrote, “I was impressed by his devotion to service and his intense involvement in the care of these patients,” and noted that Prager “served as an inspiring leader for all who worked with him ... as well as performing menial tasks of daily care in his effort to meet these patients’ myriad needs — even to their final hours.”
4) The brother of a patient praised Prager as “an exceptional caregiver.”
5) The parents of another patient wrote they were “continually impressed with his commitment to the patient in his home.”
6) William E. Gillis observed, “I was impressed with his willingness to roll his sleeves up and do even the most menial and sometimes not so pleasant chores of nursing care. Mr. Prager showed great empathy and caring. . . . For those who criticized Mr. Prager for not doing more, I can only say that they should try caring for a patient dying with this kind of disease for one week.”
7) Sylvia Wesley, R.N., reported that Prager “proved to be an exceptional member of the home care team providing services to people with AIDS. ... I was impressed by his genuine concern for both the people spending their last days in his home and the care givers like myself who came day after day. ... It is truly an intense and challenging experience to care for people with end stage AIDS.”
8) Roger L. Conover wrote, “I watched him serve with love and sensitivity the physical and emotional needs of dying men and women with whom he shared his rooms and his heart. I cannot say enough about his private devotion to these patients, and the almost Biblical sense of attachment he felt to them, knowing their lives were passing as his was being restored.”
9) A law school professor expressed the effect of Prager’s experience on Prager as follows: “I have a sense, which of *107course I cannot document concretely, that the experience Harvey has gone through, in coming to grips with the reality of his past and the consequences both for him personally and for the promise that had showed itself earlier . . . has made him more valuable, more perceptive, more compassionate, and more committed to fulfilling that promise than he might otherwise ever have been. He speaks sometimes of redemption, and I think that is neither an overstatement nor a cliché for him, but, rather, that it is truly applicable in its best and most catholic meaning, something that perhaps few of us have an opportunity to experience.”
10) Michael W. MuIIane, the director of the Cumberland Legal Aid Clinic where Prager was employed, testified, “He understands . . . perhaps, more than most of us, the value of the rule of law and its importance. ... I think Mr. Prager’s present moral character is superb and it is not brittle. It is not subject to burnout or lack of attention. I have no reservations.”
11) Professor Merle W. Loper, the chairman of the admissions committee at the University of Maine School of Law, testified, “[I]f he hasn’t established that he is rehabilitated, then it’s hard for me to see how anyone ever could.”
At his hearing, Prager characterized his criminal activity as “shameful,” — “inexcusable,” “a commercial venture,” “done for profit,” and “large in scale,” — and he acknowledged that he “certainly was mature enough and bright enough to have known better.” Prager also recognized that there were victims to his criminal activity and he expressed his “unimaginable remorse.” He told the board, “I sometimes wish that I could go back in time and relive that shameful period. Of course I cannot. So instead I have gone forward and I have tried to make amends. I know that this will be a life long process. I’ve accepted that challenge and that burden.”
Prager pointed to five stages in his rehabilitation: (1) quitting his personal use of marihuana in 1981; (2) intense introspection during the time of his incarceration and his truthful cooperation with the United States beginning in 1987; (3) his work with people living with and dying of AIDS; (4) his experiences with the legal system, legal education, legal services, and his law clerkship; and most important, (5) his relationship with his wife and daughter. With respect to his work with people living and dying with AIDS, Prager testi*108fled that as they died “they opened their hearts and souls to me and bestowed on me a rare gift. I accompanied [them] on their quest for self-knowledge and redemption. And in so doing, I experienced self-knowledge and redemption myself. I experienced rehabilitation as an inward process and as a state of mind. . . . [They] gave me ... a new perspective on my life, on my family and on my life’s work.”
The court concludes, “Although we recognize rehabilitation when an applicant proves his changed character, the applicant has not done so here.” Ante at 102. I think differently. I agree with the chairman of the admissions committee at the University of Maine School of Law: “[I]f [Prager] hasn’t established that he is rehabilitated, then it’s hard for me to see how anyone ever could.” The court’s conclusion appears to rest in substantial part, if not entirely, on its perception that Prager’s work experience since his conviction in January, 1988, “includes solely jobs of relatively short duration, mostly designed to further his own self-interest“ (emphasis added). Ante at 97. The court notes that “[n]o other evidence has been presented to show Prager’s present involvement in civic activities. Indeed, the seven-year period since his conviction has been spent almost entirely serving his sentence and achieving his law degree.” Ante at 98. Whether the court’s “finding” that Prager’s postconviction activities were “mostly designed to further his own self-interest” is warranted, is doubtful. In any event, I do not agree that substantial self-interest is antithetical to true rehabilitation, or that conversion to good moral character is not demonstrated when a man who had been convicted of serious crime turns to a legitimate and socially productive life because of his desire for self-respect, the respect of others, and other material or spiritual rewards. The court states that the “applicant is free to petition for admission to the bar in five or more years hence” (when he will be in his mid-fifties). Ante at 100. Is it realistic or fair to expect that then, or at any time, Prager will be able to prove that his “civic activities” or other good works were free from the “taint” of substantial self-interest?
The court “take[s] into account . . . that Prager’s work with AIDS patients constituted his alternative sentence, in the design of which he participated.” “We are not surprised,” the court says, “that Prager would carry out his functions in a diligent manner, with the utmost respect and care for his *109patients. This is precisely what was required of him by his sentence.” Ante at 99. The court, in my view, unfairly minimizes Prager’s extraordinary compassion and immensely difficult hands-on service to the dying AIDS patients. Mr. Gillis’s observation to the board, set forth above, that, to be able to appreciate that service, a person “should try caring for a patient dying with this kind of disease for one week,” is on the mark. Even if Prager’s service was no more than what was required of him by his sentence, Prager surely demonstrated his good moral character by fulfilling a most unique and extraordinarily demanding sentence to the complete satisfaction of those who might be expected to be tough task masters; the chief probation officer, the prosecuting assistant United States Attorney, and the trial judge.
“[Rjepentance is a relevant factor in determining the rehabilitation of a petitioner.” Matter of Allen, 400 Mass. 417, 425 n.11 (1987). It is apparent that, having heard his testimony and observed him, in addition to having heard and observed the other witnesses, the board believes that Prager is genuinely repentant, that he has turned his life around and that he is of good moral character. The court should accept the board’s findings in that regard. Yes, as the court observes, ante at 92, the ultimate question is whether Prager has proved that he “has become ‘a person proper to be held out by the court to the public as trustworthy.’ ” Matter of Hiss, 368 Mass. 447, 460-461 (1975), quoting Matter of Keenan, 313 Mass. 186, 219 (1943). In my view, by proving his legal skills, which are unquestioned, and his present good moral character, he has demonstrated that he is a person proper to be held out by the court to the public as trustworthy.
The court rightfully does not wish to send the wrong message to the bar or to the public. The court is very properly concerned about the public perception of the integrity of the bar and public confidence in the administration of justice. I respectfully suggest, however, that this court’s order denying Prager’s application to the bar of this Commonwealth delivers the wrong message. “ ‘A fundamental precept of our system ... is that men can be rehabilitated. “Rehabilitation ... is a ‘state of mind’ and the law looks with favor upon rewarding with the opportunity to serve, one who has achieved ‘reformation and regeneration.’ ” ’ March v. Committee of Bar Examiners, 67 Cal. 2d 718, 732 (1967).” *110Matter of Allen, supra at 425. Matter of Hiss, supra at 454. Recognizing that principle, the board stated, “The concept that human redemption is possible and valuable is both well established in law and premised upon long-standing, even ancient traditions. The public interest would be ill-served if we refused to recognize rehabilitation when it is adequately proved. Avoidance by us of making a judgment concerning rehabilitation would itself be an act which would tarnish the image of the Bar.” This case presents an appropriate opportunity for the court to deliver to the bar and the public the encouraging and humane message that the court will recognize and support a wrongdoer’s rehabilitation when it has been fairly proved as it was here. The court fails to do so and therefore conveys the opposite, discouraging, message. I respectfully dissent from the court’s order.